Citation Nr: 1812892	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center 
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C § 1318. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 1954, with service in the Republic of Korea. The Veteran died in September 2013, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Center in St. Paul, Minnesota.

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

FINDING OF FACT

At the time of the Veteran's death, service connection was in effect for multiple disabilities and his combined rating, to include bilateral factor, was 80 percent.  He had also been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since December 28, 2009.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C. § 1318 for an award of DIC benefits have not been met.  The Veteran died in September 2013.  At the time of his death, service connection was in effect Raynaud's disease, rated 20 percent; right foot cold injury residuals, rated 20 percent; left foot cold injury residuals, rated 20 percent; right hand cold injury residuals, rated 20 percent; left hand cold injury residuals, rated 20 percent; cold injury residuals to the nose, rated 10 percent; and cold injury residuals to the ears, rated 10 percent.  The Veteran's combined rating, to include bilateral factor, at the time of his death was 80 percent.  The Veteran had been in receipt of a TDIU since December 28, 2009.  

Therefore, the Board finds that the evidence of record fails to show that the Veteran was rated as totally disabled for a period of at least five years from the date of his discharge or release from active duty or for at least ten years preceding his death

Additionally, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  38 C.F.R. § 3.22 (2017).

Moreover, neither the Veteran, during his lifetime, nor the appellant, has pled clear and unmistakable error (CUE) in any rating actions that would have entitled the Veteran to a total disability rating prior to December 28, 2009.  Accordingly, the appellant has not established a valid claim of CUE.

Finally, the Board has not identified any service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reconsidering a claim finally decided during the Veteran's lifetime or for awarding a total service-connected disability rating prior to December 28, 2009.

Accordingly, the Board finds that the appellant is not entitled to DIC benefits under 38 U.S.C. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied.


REMAND

The Board finds that additional development is required before the appellant's claims are decided.  

The appellant has asserted that the metastatic prostate cancer that caused the Veteran's death was the result of his exposure to chemicals, including insecticides, while he was in active service; specifically, while he was serving in the Republic of Korea.

A review of the record shows that the Veteran did in fact have service in the Republic of Korea.  Therefore, the Board finds that the Veteran's claims file should be forwarded to the VA Medical Center for review and an opinion regarding the etiology of the Veteran's prostate cancer that ultimately caused his death. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to a VA medical doctor oncologist with sufficient expertise to provide an opinion regarding the etiology of the prostate cancer, which caused the Veteran's death.  The examiner must review the claims file and must note that review in the report.  Following review of the claims file, the examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's service-connected disabilities played a material causal role in the Veteran's death?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's service-connected disabilities contributed substantially and materially to the Veteran's death?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's service-connected disabilities caused or chronically worsened the certified cause of death?  

(d)  Is it at least as likely as not (50 percent or greater probability) that treatment for any of the Veteran's service-connected disabilities played a material causal role in the Veteran's death?

(g) Is it at least as likely as not (50 percent or greater probability) that any chemical exposure sustained during the Veteran's military service caused his prostate cancer, to specifically include insecticides?

The examiner should provide a detailed rationale for all conclusions.

2.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

3.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




